Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrected Notice of Allowability
Noted that this Corrected Notice of Allowability is a replacement for the previous Notice of Allowability mailed out 05/04/22, which should be disregarded due to omit to rejoin the claims 19-21 therein.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Alexa Johnston on 05/06/22.


Election/Restrictions
Claims 1-9, 11-12, 16-18 are allowable. The restriction requirement in between Groups I & II as set forth in the Office action mailed on 10/18/21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/18/21 is fully withdrawn.  Claims 19-21 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

IN THE CLAIMS:
The application has been amended as follows: 

19. (Rejoined & Currently Amended) A method, comprising: providing the injection apparatus according to claim 1; and using the injection apparatus.  

20. (Rejoined & Currently Amended) The method of claim 19, wherein the method comprises:
pressing a head portion of the injection apparatus against a body of a patient at a first injection location, the injection apparatus comprising a hand-held unit fluidly coupled to a base unit, the hand-held unit comprising the single needle and the plurality of dosing chambers, the base unit comprising a plurality of medicament containers; 
administering a first medicament of the plurality of medicaments to the patient; 
pressing the head portion of the injection apparatus against the body of the patient at a second injection location; and 
administering a second medicament of the plurality of medicaments to the patient.  

21. (Rejoined & Currently Amended) The method of claim 20, further comprising: 
pressing the head portion of the injection apparatus against the body of the patient at a third injection location; and 
administering a third medicament of the plurality of medicaments to the patient.

Allowable Subject Matter
Claims 1-9, 11-13, 16-21 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783